IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


LONNIE MATTHEWS,                               : No. 101 EM 2020
                                               :
                    Petitioner                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
PROSPECT CROZER, LLC., D/B/A                   :
CROZER KEYSTONE HEALTH SYSTEM,                 :
CROZER KEYSTONE HEALTH SYSTEM,                 :
PROSPECT MEDICAL HOLDINGS, INC.,               :
CKHS, INC., PROSPECT HEALTH                    :
ACCESS NETWORK, D/B/A CROZER-                  :
KEYSTONE HEALTH NETWORK D/B/A                  :
FAMILY PHYSICIANS AT GARRETT                   :
ROAD, IVS LANDSCAPING, LTD., AND               :
ANTHONY'S LANDSCAPING AND TREE                 :
SERVICE CO.,                                   :
                                               :
                    Respondents


                                       ORDER



PER CURIAM

      AND NOW, this 19th day of March, 2021, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.